DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) has been withdrawn.
However, the amendments raise a new rejection under 35 U.S.C. 112(b). See below.
Applicant’s arguments with respect to rejections under 35 U.S.C. 102(a)(1) and 103  have been fully considered and are persuasive. The rejections under 35 U.S.C. 102(a)(1) and 103 has been withdrawn.
	

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 12, 14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 now recites “each of the plurality of view images being determined as a basic view image, which is a root node on the pruning order, or a reference view image, which is not the root node on the pruning order; generating one or more packed images based on the basic view image and the residual reference view images; and wherein the pruning order information comprises root node information indicating whether a view image is the root node1, and wherein when the root node information indicates that the view image is not the root node, the pruning order information further comprises number information specifying a number of parent view images that have higher pruning priority on the pruning order than the view image and identity information of each of the parent view images.” However, the is no indication that the original disclosure contains a written description of the above underlined limitations, and of the manner and process of making and using them, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.
Therefore, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner respectfully requests that the Applicant point out where in the specification (i.e., paragraph, line number) support can be found for the aforementioned newly added limitations.
Regarding claims 12 and 20, claims 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because claims 12 and 20 recite newly added limitations similar the limitations, in question, discussed above.
Regarding claims 2-7, 9, 14 and 19, claims 2-7, 9, 14 and 19 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(a) and therefore inherit the rejection of the parent claim.

	Claims 1-7, 9, 12, 14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,  recites the limitation "the plurality of reference view images" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 1 recites the limitation phrase “number of parent view images.” The aforementioned limitation is neither defined nor discussed in the specification.  This is unclear in reference to what type of image is considered a parent view image. Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claim 12,  claim 12 recites the limitation phrase “number of parent view images.” The aforementioned limitation is neither defined nor discussed in the specification.  This is unclear in reference to what type of image is considered a parent view image. Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claim 20,  claim 20 recites the limitation phrase “number of parent view images.” The aforementioned limitation is neither defined nor discussed in the specification.  This is unclear in reference to what type of image is considered a parent view image. Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claims 2-7, 9, 14 and 19, claims 2-7, 9, 14 and 19 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b). Claims 2-7, 9, 14 and 19 do not remedy this deficiency and therefore inherit the rejection of the parent claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486